Citation Nr: 0620281	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 5, 1969 to 
June 17, 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In December 2002, the RO received the veteran's claim of 
entitlement to service connection for a right ankle 
disability.  The following month, the veteran added a 
service-connection claim for a left knee disability, which he 
claimed both on a direct basis and as secondary to his 
alleged right ankle disability.  The April 2003 rating 
decision denied the claims, and the veteran perfected an 
appeal.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in April 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional medical evidence 
directly to the Board at the hearing.  He has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

The April 2003 rating decision also declined to reopen the 
veteran's previously-denied service-connection claim for 
right femur osteochondritis on the ground that new and 
material evidence had not been submitted (service connection 
for this condition was previously denied in an unappealed 
September 1969 rating decision).  The veteran's May 2004 
notice of disagreement (NOD) did not mention the right femur 
osteochondritis claim, and the issue was accordingly not 
addressed in the August 2004 statement of the case (SOC).  
Likewise, the veteran's October 2004 substantive appeal (VA 
Form 9) did not address the right femur osteochondritis 
claim.  Accordingly, an appeal was not perfected as to this 
issue.  See 38 U.S.C.A. § 7105 (West 2002); see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Although the veteran failed to express any disagreement with 
that part of the April 2003 rating decision which declined to 
reopen his previously-denied service-connection claim for 
right femur osteochondritis, and despite this issue not being 
mentioned in either the August 2003 SOC or the October 2004 
substantive appeal, the RO included the issue on the July 
2005 supplemental statement of the case (SSOC).  This appears 
to be an inadvertent error on the part of the RO and does not 
serve to confer jurisdiction on the Board.

Even if the Board were to assume that the July 2005 SSOC was 
issued in response to a valid NOD (and as explained above, it 
was not), the veteran still did not perfect an appeal 
regarding the reopening of his right femur osteochondritis 
claim following the issuance of the July 2005 SSOC.  The 
regulations command that a substantive appeal be filed within 
60 days of the issuance of the SOC or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302 (b) (2005).  At 
the time the July 2005 SSOC was issued, the one-year period 
from the date of mailing of the April 2003 rating decision 
had long expired.  Therefore, to perfect an appeal of the 
right femur osteochondritis claim, the veteran would 
presumably have had to file a substantive appeal within 60 
days following the issuance of the July 2005 SSOC.  This he 
did not do.  The only document submitted by the veteran or 
his representative in the 60-day period was a VA Form 646 
submitted by the veteran's representative in September 2005.  
This document, however, did not mention the April 2003 rating 
decision, the July 2005 SSOC, or the right femur 
osteochondritis claim in any way.  

The regulations make clear that a substantive appeal "should 
set out specific arguments relating to errors of fact or law 
made by the [RO] in reaching the determination, or 
determinations, being appealed."  See 38 C.F.R. § 20.202 
(2005).  The VA Form 646 submitted by the veteran's 
representative did not "set out specific arguments relating 
to errors of fact or law made by the [RO]" in declining to 
reopen the right femur osteochondritis claim.  The VA form 
646 did not make reference to the right femur osteochondritis 
claim.  Accordingly, the Board finds that the veteran has not 
perfected an appeal regarding the reopening of his 
previously-denied service-connection claim for right femur 
osteochondritis.  
That issue is therefore not currently before the Board and 
will be discussed no further herein.


REMAND

The veteran is seeking service connection for a right ankle 
disability, which he claims had its onset during his brief 
period of active duty.  He also seeks service connection for 
a left knee disability on both a direct basis and as 
secondary to a right ankle disability.  For the following 
reasons, the Board believes that further development is 
required before a decision can be rendered on each of these 
claims.

Reasons for remand

1.  Entitlement to service connection for a right ankle 
disability.

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002), the United States Court of 
Appeals for Veterans Claims held that where there is evidence 
of record satisfying the first two requirements for service 
connection, but no competent medical evidence addressing the 
third requirement, VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include various diagnoses right ankle degenerative joint 
disease.  Thus, the first Hickson element has arguably been 
satisfied.  

Service medical records also reflect the veteran's March 1969 
complaints of right ankle and heel pain on walking, thereby 
arguably satisfying the second Hickson element.   

There is no medical opinion of record, however, regarding a 
potential causal relationship between the veteran's current 
right ankle degenerative joint disease and the various 
symptoms noted in service [element (3)].  Accordingly, a VA 
nexus opinion is necessary to decide the claim.  

The Board notes in passing that at his April 2006 hearing, 
the veteran submitted a January 2004 opinion from his private 
podiatrist, Dr. J.L.  Dr. J.L.'s January 2004 opinion 
impliedly suggests that the veteran's current ankle 
disabilities are the result of an unspecified 1969 in-service 
injury.  Such opinion is not adequate for rating purposes for 
several reasons.  First, Dr. J.L. does not appear to have 
reviewed the veteran's claims file or his service medical 
records.  He also made no reference to the veteran's 
pertinent medical history and failed to provide any 
explanation or underlying rationale for the conclusions 
rendered.  Dr. J.L. is also somewhat vague concerning the 
exact right ankle/foot disability he contends is present.  
Because Dr. J.L.'s conclusory opinion leaves several 
unanswered questions, the Board believes that remand of the 
case is necessary for a VA nexus opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].



2.  Entitlement to service connection for a left knee 
disability.

As noted above, the veteran has argued, inter alia, that his 
current left knee disability is the result of his right ankle 
disability.  Resolution of the left knee claim is therefore 
at least partially dependent on the outcome of the veteran's 
service-connection claim for his right ankle, because 
secondary service connection requires the existence of a 
service-connected disability.  See generally Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Because resolution of left 
knee claim is partially dependent on the outcome of the right 
ankle claim, the two issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  Remand of the left 
knee claim is required.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to determine 
the current nature and severity of his 
claimed right ankle disability.  The 
veteran's VA claims folder must be made 
available to and be reviewed by the 
examiner.  The examiner should express an 
opinion as to whether any right ankle 
disability found is related to any 
incident of service, including his in-
service complaints of right ankle and 
heel pain.  The examiner should also 
express an opinion as to whether any 
diagnosed left knee disability is related 
to any incident of service or is related 
to a right ankle disability.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



